DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Request for Continued Examination
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.

Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 21 and similar independent claims 28 and 35 with references Bliss and Newman, Applicant argues that the references fail to disclose limitations “identifying, by the server and based on the received terms of the utterance, an operation to be performed responsive to the utterance” and “determining that the first user device includes one or more rules associated with the operation to be performed responsive to the utterance” (Amendment, pg. 9, third para. – pg. 11, first para.). 
identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance” and “determining that the first user device includes one or more rules associated with the operation to be performed responsive to the utterance”. 
Applicant’s arguments with respect to claims 21, 28 and 35 and Bliss and Newman not disclosing limitations “wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device” and “wherein one or more of the rules are associated with changing the state of the additional user device” have been considered but are moot in light of new grounds of rejection with reference Jung as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

1.          Claims 21, 22, 24-29, 31-36, 38-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss US PGPUB 2007/0276651 A1 (“Bliss”) in view of Newman et al US PGPUB 2012/0179471 A1 (“Newman”) and Jung et al US PGPUB 2016/0322044 A1 (“Jung”)
Per Claim 21, Bliss disclose a method comprising: 
      receiving, a transcription of an utterance that was detected by the first user device when the server and the first user device are connected to a network, wherein the transcription of the utterance includes one or more terms corresponding to the utterance (para. [0021]; para. [0024]; At step 702, a dictation from a user can be received, wherein the dictation includes one or more words from the user's vocabulary…the speech recognition system (202) may attempt to recognize the spoken utterance in the context of the speech grammar but may fail.  In response to the failure, the mobile device (102) can send the spoken utterance to a server …, para. [0051]; a portion of the dictation containing the unrecognized words can be sent to the speech recognition system (222) on the server (130) for recognizing the dictation.  Upon correctly recognizing the spoken utterance, at step 708, the server (130) can send a recognition result string…, para. [0052]);
      identifying, by the server and based on the received terms of the utterance, an operation to be performed responsive to the utterance (para. [0019]-[0020]; para. [0027]; para. [0029]; para. [0034]-[0035]; para. [0040]; para. [0045]; para. [0047]);
   determining, by the server, whether the identified operation can be performed by the first user device responsive to the utterance and without requesting information  Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the mobile device…, para. [0047]-[0048], server identifying that the song is on the user device for accessing/playing as determining without requesting the song/information from the server),
wherein determining that the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server comprises: determining that the first user device does not require data from the server to perform the operation to be performed responsive to the utterance (fig. 2; fig. 3; a user speaks a request to play a song that is not on the device (102).  The VR software (202) cannot match a request to any song on the device.  The device (102) sends the request to a music storage server (130) that has VR capability (222)… Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the mobile device…, para. [0047]-[0048], accessing song/data on mobile data without receiving the song/data from the server to perform user’s request to play a song as implying limitation); and
determining that the first user device includes one or more rules associated with the operation to be performed responsive to the utterance (the speech grammar is a set of rules for narrowing a recognition field of a spoken utterance …, para. [0020]; a user grammar as including rules, executing  commands by utilizing grammar/rules of the mobile device/first user device as implying the limitation); and 
   based on determining, by the server, that the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server: providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms corresponding to the utterance and one or more of the rules associated with the operation to be performed responsive to the utterance (fig. 2; fig. 3, element 312; para. [0004]; the speech grammar is a set of rules for narrowing a recognition field of a spoken utterance …, para. [0020]; The SRS 202 can access the speech grammar 204 which provides a set of rules…, para. [0024]; para. [0027]-[0029]; para. [0032]; The speech grammar on the mobile device can be updated with the speech grammar on the server in accordance with a speech recognition failure. …, para. [0019]; a user speaks a request to play a song that is not on the device (102).  The VR software (202) cannot match a request to any song on the device.  The device (102) sends the request to a music storage server (130) that has VR capability (222)…Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the server identifying that the song is on the user device for accessing/playing as determining without requesting the song/information from the server, grammar as including rules, updating the grammar as implying also updating the rules of the grammar)
     Bliss does not explicitly disclose receiving from a first user device and by a server a transcription or identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms of the transcription corresponding to the utterance
               However, these features are taught by Newman:
   receiving, from a first user device and by a server, a transcription (para. [0036]; para. [0040]; In some embodiments, the results of the embedded recognizer may be transmitted to the server recognizer in addition to streaming the audio data…, para. [0042])
  identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server (para. [0032]; For example, the server recognizer may have determined that the low confidence part of the input speech corresponds to "I'll be home at 8." …, para. [0034]; para. [0036]; para. [0040]; para. [0042])
providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms of the transcription corresponding to the utterance (For example, a user may frequently say the phrase "find coffee near me." In 
    Bliss in view of Newman does not explicitly disclose wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device or wherein one or more of the rules are associated with changing the state of the additional user device;
However, these features are taught by Jung:
wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device (fig. 1A, elements 102, 104; para. [0066]-[0067]; para. [0075]);
           wherein one or more of the rules are associated with changing the state of the additional user device (para. [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine/incorporate the teachings of Newman in the method of Bliss in arriving at “receiving from a first user device and by a server a transcription or identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms of the transcription corresponding to the utterance”, as well as to wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device or wherein one or more of the rules are associated with changing the state of the additional user device”  because such combination would have resulted in constraining the speech recognition process performed at the server and improving speech recognition accuracy (Newman, para. [0019]; para. [0042]) and preventing activating additional devices by certain users and at certain timeframes (Jung, para. [0075])
              Per Claim 22, Bliss in view of Newman and Jung discloses the method of claim 21, 
                Bliss discloses wherein providing, by the server, the update to the grammar stored locally on the first user device based on the one or more terms includes providing the one or more terms to the first user device (para. [0034]; para. [0047]).   
Per Claim 24, Bliss in view of Newman and Jung discloses the method of claim 21, 
    Bliss discloses generating, by the server, a data object that, when executed, causes the first user device to initiate performance of the operation responsive to the utterance (fig. 3; para. [0019]; para. [0034]-[0035]; para. [0040]; para. [0045]; para. [0047], generating new information used to update client/first user grammar that, when executed, causes the first user device to initiate performance of the operation corresponding to the utterance as implying limitation). 
Claim 25, Bliss in view of Newman and Jung discloses the method of claim 24, 
     Bliss discloses wherein providing, by the server, the update to the grammar stored locally on the first user device based on the one or more terms further comprises providing the generated data object to the first user device (fig. 3; para. [0019]; para. [0034]-[0035]; para. [0045]). 
Per Claim 26, Bliss in view of Newman and Jung discloses the method of claim 21, 
    Bliss discloses wherein the update to the grammar enables the first user device to execute a data object that initiates performance of the operation in response to subsequently receiving the utterance, and without requesting information from the server (para. [0019]; para. [0034]-[0035]; para. [0045]). 
            Per Claim 27, Bliss in view of Newman and Jung discloses the method of claim 21,
                Bliss discloses identifying, by the server, a user profile that is associated with the first user device (para. [0021]; para. [0033]; para. [0047]); 
    identifying, by the server and based on the user profile, a second user device that is registered to a user of the first user device (para. [0021]; para. [0033]; para. [0047]);
               Bliss suggests providing, by the server, an update to an additional grammar stored locally on the second user device based on the one or more terms (the speech grammar can be updated based on failed recognition attempts to recognize utterances specific to a user's common dialogue…The speech grammar which can be particular to portability of grammar across user authorized devices as suggesting limitation).
             Per Claim 28, Bliss discloses a system comprising: 
      one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (para. [0021]; para. [0023]; para. [0056]) comprising: 
     receiving a transcription of an utterance that was detected by the first user device when the server and the first user device are connected to a network, wherein the transcription of the utterance includes one or more terms corresponding to the utterance (para. [0021]; para. [0024]; At step 702, a dictation from a user can be received, wherein the dictation includes one or more words from the user's vocabulary…the speech recognition system (202) may attempt to recognize the spoken utterance in the context of the speech grammar but may fail.  In response to the failure, the mobile device (102) can send the spoken utterance to a server …, para. [0051]; a portion of the dictation containing the unrecognized words can be sent to the speech recognition system (222) on the server (130) for recognizing the dictation.  Upon correctly recognizing the spoken utterance, at step 708, the server (130) can send a recognition result string…, para. [0052]);
      identifying, by the server and based on the received terms of the utterance, an operation to be performed responsive to the utterance (para. [0019]-[0020]; para. [0027]; para. [0029]; para. [0034]-[0035]; para. [0040]; para. [0045]; para. [0047]);
 Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the mobile device…, para. [0047]-[0048], server identifying that the song is on the user device for accessing/playing as determining without requesting the song/information from the server),
    wherein determining that the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server comprises: determining that the first user device does not require data from the server to perform the operation to be performed responsive to the utterance (fig. 2; fig. 3; a user speaks a request to play a song that is not on the device (102).  The VR software (202) cannot match a request to any song on the device.  The device (102) sends the request to a music storage server (130) that has VR capability (222)… Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the mobile device…, para. [0047]-[0048], accessing song/data on mobile data without receiving the song/data from the server to perform user’s request to play a song as implying limitation); and
grammar as including rules, executing  commands by utilizing grammar/rules of the mobile device/first user device as implying the limitation); and 
based on determining, by the server, that the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server: providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms corresponding to the utterance and one or more of the rules associated with the operation to be performed responsive to the utterance (fig. 2; fig. 3, element 312; para. [0004]; the speech grammar is a set of rules for narrowing a recognition field of a spoken utterance …, para. [0020]; The SRS 202 can access the speech grammar 204 which provides a set of rules…, para. [0024]; para. [0027]-[0029]; para. [0032]; The speech grammar on the mobile device can be updated with the speech grammar on the server in accordance with a speech recognition failure. …, para. [0019]; a user speaks a request to play a song that is not on the device (102).  The VR software (202) cannot match a request to any song on the device.  The device (102) sends the request to a music storage server (130) that has VR capability (222)…Alternatively, the song may already be available on server identifying that the song is on the user device for accessing/playing as determining without requesting the song/information from the server, grammar as including rules, updating the grammar as implying also updating the rules of the grammar)
    Bliss does not explicitly disclose receiving from a first user device and by a server a transcription or identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms of the transcription corresponding to the utterance
               However, these features are taught by Newman:
   receiving, from a first user device and by a server, a transcription (para. [0036]; para. [0040]; In some embodiments, the results of the embedded recognizer may be transmitted to the server recognizer in addition to streaming the audio data…, para. [0042])
  identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server (para. [0032]; For example, the server recognizer may have determined that the low confidence part of the input speech corresponds to "I'll be home at 8." …, para. [0034]; para. [0036]; para. [0040]; para. [0042])

  Bliss in view of Newman does not explicitly disclose wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device or wherein one or more of the rules are associated with changing the state of the additional user device;
However, these features are taught by Jung:
wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device (fig. 1A, elements 102, 104; para. [0066]-[0067]; para. [0075]);
           wherein one or more of the rules are associated with changing the state of the additional user device (para. [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine/incorporate the teachings of Newman in the system of Bliss in arriving at “receiving from a first user device and by a server a transcription or identifying, by the server and based on the received terms of the transcription of the wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device or wherein one or more of the rules are associated with changing the state of the additional user device”  because such combination would have resulted in constraining the speech recognition process performed at the server and improving speech recognition accuracy (Newman, para. [0019]; para. [0042]) and preventing activating additional devices by certain users and at certain timeframes (Jung, para. [0075])
Per Claim 29, Bliss in view of Newman and Jung discloses the system of claim 28, 
       System claim 29 and method claim 22 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 29 is similarly rejected under the same rationale as applied above with respect to claim 22.
Per Claim 31, Bliss in view of Newman and Jung discloses the system of claim 28, 
         System claim 31 and method claim 24 are related as system and the method of using same, with each claimed element's function corresponding to the 
Per Claim 32, Bliss in view of Newman and Jung discloses the system of claim 31, 
      System claim 32 and method claim 25 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 32 is similarly rejected under the same rationale as applied above with respect to claim 25.
Per Claim 33, Bliss in view of Newman and Jung discloses the system of claim 28, 
     System claim 33 and method claim 26 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 33 is similarly rejected under the same rationale as applied above with respect to claim 26.
Per Claim 34, Bliss in view of Newman and Jung discloses the system of claim 28,
    System claim 34 and method claim 27 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 34 is similarly rejected under the same rationale as applied above with respect to claim 27
              Per Claim 35, Bliss discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, 
      receiving, from a first user device a transcription of an utterance that was detected by the first user device when the server and the first user device are connected to a network, wherein the transcription of the utterance includes one or more terms corresponding to the utterance (para. [0021]; para. [0024]; At step 702, a dictation from a user can be received, wherein the dictation includes one or more words from the user's vocabulary…the speech recognition system (202) may attempt to recognize the spoken utterance in the context of the speech grammar but may fail.  In response to the failure, the mobile device (102) can send the spoken utterance to a server …, para. [0051]; a portion of the dictation containing the unrecognized words can be sent to the speech recognition system (222) on the server (130) for recognizing the dictation.  Upon correctly recognizing the spoken utterance, at step 708, the server (130) can send a recognition result string…, para. [0052]);
    identifying, by the server and based on the received terms of the utterance, an operation to be performed responsive to the utterance (para. [0019]-[0020]; para. [0027]; para. [0029]; para. [0034]-[0035]; para. [0040]; para. [0045]; para. [0047]);
    determining, by the server, whether the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server (fig. 2; fig. 3; a user speaks a request to play a song… Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can server identifying that the song is on the user device for accessing/playing as determining without requesting the song/information from the server), 
    wherein determining that the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server comprises: determining that the first user device does not require data from the server to perform the operation to be performed responsive to the utterance (fig. 2; fig. 3; a user speaks a request to play a song that is not on the device (102).  The VR software (202) cannot match a request to any song on the device.  The device (102) sends the request to a music storage server (130) that has VR capability (222)… Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the mobile device…, para. [0047]-[0048], accessing song/data on mobile data without receiving the song/data from the server to perform user’s request to play a song as implying limitation); and
determining that the first user device includes one or more rules associated with the operation to be performed responsive to the utterance (the speech grammar is a set of rules for narrowing a recognition field of a spoken utterance …, para. [0020]; a user of the mobile device 102 can speak into the mobile device 102 for performing an action, for example, voice dialing, or another type of command and control response.  The SRS 202 can recognize certain spoken utterances that may be licensed by the SRS 202 speech grammar 20 …, para. [0027], grammar as including rules, executing  commands by utilizing grammar/rules of the mobile device/first user device as implying the limitation); and 
based on determining, by the server, that the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server: providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms corresponding to the utterance and one or more of the rules associated with the operation to be performed responsive to the utterance (fig. 2; fig. 3, element 312; para. [0004]; the speech grammar is a set of rules for narrowing a recognition field of a spoken utterance …, para. [0020]; The SRS 202 can access the speech grammar 204 which provides a set of rules…, para. [0024]; para. [0027]-[0029]; para. [0032]; The speech grammar on the mobile device can be updated with the speech grammar on the server in accordance with a speech recognition failure. …, para. [0019]; a user speaks a request to play a song that is not on the device (102).  The VR software (202) cannot match a request to any song on the device.  The device (102) sends the request to a music storage server (130) that has VR capability (222)…Alternatively, the song may already be available on the mobile device, though the SRS 202 was incapable of recognizing the song.  Accordingly, the server 130 can be queried with the failed recognition to interpret the spoken utterance and identify the song. The song can then be accessed from the mobile device, para. [0047], server identifying that the song is on the user device for accessing/playing as determining without requesting the song/information from the server, grammar as including rules, updating the grammar as implying also updating the rules of the grammar)

               However, these features are taught by Newman:
   receiving, from a first user device and by a server, a transcription (para. [0036]; para. [0040]; In some embodiments, the results of the embedded recognizer may be transmitted to the server recognizer in addition to streaming the audio data…, para. [0042])
  identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server (para. [0032]; For example, the server recognizer may have determined that the low confidence part of the input speech corresponds to "I'll be home at 8." …, para. [0034]; para. [0036]; para. [0040]; para. [0042])
providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms of the transcription corresponding to the utterance (For example, a user may frequently say the phrase "find coffee near me." In this example, the embedded ASR may return mixed confidence results with the command name "find" being recognized with high confidence by the embedded ASR, while the content "coffee near me" has low confidence and is subsequently recognized by the server ASR.  For some frequently occurring input speech, a grammar associated 
  Bliss in view of Newman does not explicitly disclose wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device or wherein one or more of the rules are associated with changing the state of the additional user device;
However, these features are taught by Jung:
wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device (fig. 1A, elements 102, 104; para. [0066]-[0067]; para. [0075]);
           wherein one or more of the rules are associated with changing the state of the additional user device (para. [0075])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine/incorporate the teachings of Newman in the medium of Bliss in arriving at “receiving from a first user device and by a server a transcription or identifying, by the server and based on the received terms of the transcription of the utterance, an operation to be performed responsive to the utterance or providing, by the server, an update to a grammar stored locally on the first user device based on the one or more terms of the transcription corresponding to the utterance”, as well as to combine/incorporate the teachings of Jung with the medium of Bliss in view of Newman in arriving at “wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device or wherein one or more of the rules are associated with changing the state of the additional user device”  because such combination would have resulted in constraining the speech recognition process performed at the server and improving speech recognition accuracy (Newman, para. [0019]; para. [0042]) and preventing activating additional devices by certain users and at certain timeframes (Jung, para. [0075])
  Per Claim 36, Bliss in view of Newman and Jung discloses the non-transitory computer-readable medium of claim 35, 
 Medium claim 36 and method claim 22 are related as Medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 36 is similarly rejected under the same rationale as applied above with respect to claim 22.
Per Claim 38, Bliss in view of Newman and Jung discloses the non-transitory computer-readable medium of claim 35, 
Medium claim 38 and method claim 24 are related as Medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 38 is similarly rejected under the same rationale as applied above with respect to claim 24.
Per Claim 39, Bliss in view of Newman and Jung discloses the non-transitory computer-readable medium of claim 38, 
Medium claim 39 and method claim 25 are related as Medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 39 is similarly rejected under the same rationale as applied above with respect to claim 25.
Claim 40, Bliss in view of Newman and Jung discloses the non-transitory computer-readable medium of claim 35, 
Medium claim 40 and method claim 26 are related as Medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 40 is similarly rejected under the same rationale as applied above with respect to claim 26.
Per Claim 41, Bliss in view of Newman and Jung discloses the non-transitory computer-readable medium of claim 35, 
    Medium claim 41 and method claim 27 are related as Medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 41 is similarly rejected under the same rationale as applied above with respect to claim 27.     
            Per Claim 43, Bliss in view of Newman and Jung discloses the method of claim 21,  
              Jung discloses wherein the additional user device comprises one of: a vehicular computing system, a smartphone, a smartwatch, a tablet computer, a smart speaker, a headset, a television, a thermostat, an air conditioner, or a window (para. [0035]).

2.    Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss in view of Newman and Jung as applied to claims 22, 29 and 36 above, and further in view of Kunitake et al US PGPUB 2018/0122365 A1 (“Kunitake”)
Claim 23, Bliss in view of Newman and Jung discloses the method of claim 22, 
      Bliss in view of Newman does not explicitly disclose associating the one or more terms with a predetermined time period, wherein the predetermined time period indicates a maximum period of time the one or more terms will be included in the grammar absent receiving a subsequent utterance of the one or more terms by a user to perform the operation
     However, this feature is well known as evidenced by the teachings of Kunitake (para. [0097]-[0099])
     It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine/incorporate the teachings of Kunitake in the method of Bliss in view of Newman and Jung in arriving at ” associating the one or more terms with a predetermined time period, wherein the predetermined time period indicates a maximum period of time the one or more terms will be included in the grammar absent the subsequent utterance of the one or more terms by a user to perform the operation”, because such combination would have resulted in excluding learned correction words that are not being used from the grammar (Kunitake, para. [0097][0099]; para. [0121])
Per Claim 30, Bliss in view of Newman and Jung discloses the system of claim 29,
    System claim 30 and method claim 23 are related as system and the method of using same, with each claimed element's function corresponding to the claimed 
Per Claim 37, Bliss in view of Newman and Jung discloses the non-transitory computer-readable medium of claim 36, 
    Medium claim 37 and method claim 23 are related as Medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 37 is similarly rejected under the same rationale as applied above with respect to claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658